UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 193 4 For the quarterly period ended September 30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32347 ORMAT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 88-0326081 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6225 Neil Road, Reno, Nevada 89511-1136 (Address of principal executive offices) (
